Citation Nr: 0935588	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right ear hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disability other than posttraumatic stress 
disorder (PTSD).

3.  Entitlement to a compensable disability rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 
1981 and from June 1987 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The Veteran subsequently notified 
VA that he had moved to the jurisdiction of the RO in 
Cheyenne, Wyoming.  That facility has jurisdiction over this 
appeal.

A videoconference Board hearing was held in January 2006.

In March 2006, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

The Board observes that, in its March 2006 remand, an 
increased rating claim for tinnitus was referred to the RO 
for adjudication.  To date, the RO has not taken any action 
on this claim.  Accordingly, an increased rating claim for 
tinnitus is referred to the RO again for adjudication.  

The Board also observes that, in its March 2006 remand, it 
reopened the Veteran's previously denied service connection 
claim for a psychiatric disability, to include depression, a 
nervous disorder, and bipolar disorder, and remanded this 
claim to the RO/AMC for additional development.  The Board 
also denied the Veteran's claim of service connection for 
PTSD.  The Board notes that, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that claims of service 
connection for PTSD also encompass claims for service 
connection for all psychiatric disabilities afflicting a 
Veteran based on a review of the medical evidence.  
Accordingly, the Board has re-characterized the issue on 
appeal as a claim of entitlement to service connection for an 
acquired psychiatric disability other than PTSD.

Unfortunately, as will be explained below, the appeal is 
REMANDED again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In its March 2006 remand, the Board observed that the issue 
of whether new and material evidence had been received to 
reopen a claim of service connection for right ear hearing 
loss was inextricably intertwined with the Veteran's 
increased rating claim for left ear hearing loss.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are inextricably intertwined when they are so closely 
tied together that a final Board decision on one issue cannot 
be rendered until the other issue has been considered).  The 
Board directed the RO/AMC to develop and adjudicate the issue 
of whether new and material evidence had been received to 
reopen a claim of service connection for right ear hearing 
loss and then adjudicate the Veteran's increased rating claim 
for left ear hearing loss.  

In a January 2008 Deferred Rating Decision, an RO employee 
noted that the Veteran should be sent a VCAA letter on the 
issue of entitlement to service connection for right ear 
hearing loss.  Although the issue was mis-identified in the 
January 2008 Deferred Rating Decision, the Board notes that 
no letter has been sent to the Veteran or his service 
representative on the issue of whether new and material 
evidence had been received to reopen a claim of service 
connection for right ear hearing loss.  It also appears that 
the Veteran's mailing address has changed recently.  The 
RO/AMC has readjudicated the Veteran's increased rating claim 
for left ear hearing loss.  To date, however, no development 
or adjudication has occurred on the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for right ear hearing loss.

The Board also noted in its March 2006 remand that the 
Veteran had referred to unspecified personnel problems which 
had occurred during active service.  Because the Veteran's 
service personnel records potentially were relevant in 
adjudicating the claim of service connection for an acquired 
psychiatric disability other than PTSD, the Board directed 
the RO/AMC to obtain the Veteran's service personnel records.  
To date, however, although the RO/AMC has requested the 
Veteran's service treatment records on several occasions 
since March 2006, there has been no attempt to obtain the 
Veteran's service personnel records.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  Although more than 3 years has passed since the 
Board's March 2006 remand, the RO/AMC still has not complied 
with the Board's March 2006 remand instructions.  It was 
error for the RO/AMC to re-certify this appeal to the Board 
in April 2009 without complying with the March 2006 remand 
instructions.  Given this error, another remand is required.

The Board also notes that there are additional outstanding 
service treatment records which have not been obtained and 
associated with the claims file.  In response to a request 
from the RO/AMC for all of the Veteran's clinical records 
from several military facilities where he contended that he 
had been treated during active service, the National 
Personnel Records Center in St. Louis, Missouri (NPRC), 
informed VA in January 2007 that, in order to conduct a 
search of clinical records, the name(s) of the hospital(s) 
where the Veteran had been treated during active service and 
the specific date(s) of treatment were needed.  NPRC also 
informed VA that a search for clinical records was limited to 
a one-year time period.  

In February 2007, the Veteran informed the RO/AMC that he was 
treated at Griffin Air Force Base, Indiana, in September, 
October, and December 1978, and in January 1979, and at 
Womack Army Medical Center, Fort Bragg, North Carolina, in 
December 1987.  The AMC sent a letter to the Veteran in March 
2007 requesting specific dates of treatment at these 
facilities.  Later in March 2007, the Veteran informed the 
RO/AMC that he was treated at Griffin Air Force Base, 
Indiana, beginning on September 1, 1978, and at Womack Army 
Medical Center, Fort Bragg, North Carolina, beginning on 
December 7, 1987.  Unfortunately, although the Veteran has 
identified the hospitals where he was treated during active 
service and the dates of in-service treatment, the RO/AMC has 
not attempted to obtain the relevant clinical records.  Thus, 
on remand, the Board finds that the RO/AMC should attempt to 
obtain the Veteran's clinical records from Griffin Air Force 
Base, Indiana, and from Womack Army Medical Center, Fort 
Bragg, North Carolina.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's March 2006 
remand, and after confirming the Veteran's 
current mailing address of record, develop 
and adjudicate the issue of whether new 
and material evidence has been received to 
reopen a claim of service connection for 
right ear hearing loss.  Specifically, and 
as noted in a January 2008 Deferred Rating 
Decision, provide appropriate VCAA notice 
to the Veteran and his service 
representative on this issue.  Because 
this issue is inextricably intertwined 
with the Veteran's increased rating claim 
for left ear hearing loss, adjudicate the 
Veteran's increased rating claim for left 
ear hearing loss after completing 
development and adjudicating the issue of 
whether new and material evidence has been 
received to reopen a claim of service 
connection for right ear hearing loss.

2.  As also requested in the Board's March 
2006 remand, obtain the Veteran's service 
personnel records from the appropriate 
facility (such as the National Personnel 
Records Center in St. Louis, Missouri 
(NPRC)).  All records obtained should be 
included in the claims file.  A copy of 
any response(s) from NPRC or other 
appropriate facility, to include a 
negative reply, should be included in the 
claims file.

3.  Contact NPRC and request that they 
conduct a search for the Veteran's 
clinical records from the military 
hospital located at Griffin Air Force 
Base, Indiana, for a one-year time period 
beginning on September 1,1978, and from 
Womack Army Medical Center, Fort Bragg, 
North Carolina, for a one-year time period 
beginning on December 7, 1987.  All 
records obtained should be included in the 
claims file.  A copy of any response(s) 
from NPRC, to include a negative reply, 
should be included in the claims file.

4.  Thereafter, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

